Name: Commission Regulation (EEC) No 1378/90 of 23 May 1990 correcting Regulation (EEC) No 987/90 determining the extent to which applications lodged in April 1990 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/18 Official Journal of the European Communities 24. 5 . 90 COMMISSION REGULATION (EEC) No 1378/90 of 23 May 1990 correcting Regulation (EEC) No 987/90 determining the extent to which applications lodged in April 1990 for import licences for certain pigmeat products can be accepted Whereas a check has shown that an error was made in Article 1 (2) (d) of Regulation (EEC) No 987/90 ; whereas that Regulation should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 987/90 (2) determined the extent to which applications lodged in April 1 990 for import licences for certain pigmeat products can be accepted ; whereas Article 4 (5) of Regula ­ tion (EEC) No 3919/89 (3) stipulates that if the total quan ­ tity for which applications have been submitted is less than that available, the Commission shall calculate the quantity remaining, which is to be added to that available for the following quarter ; HAS ADOPTED THIS REGULATION : Article 1 The volume of 2 474,00 tonnes mentioned in Article 1 (2) (d) of Regulation (EEC) No 987/90 is hereby replaced by the volume of 2 470,18 tonnes. Article 2 This Regulation shall enter into force on 24 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 125 . 0 OJ No L 100 , 20 . 4. 1990, p . 20 . P) OJ No L 375, 23 . 12. 1989, p. 43 .